COURT OF APPEALS OF VIRGINIA


Present:   Judges Koontz, Bray and Annunziata


JOHN BROOKE, JR.

v.   Record No. 1874-94-3                        MEMORANDUM OPINION *
                                                     PER CURIAM
TERRY YOUNG WILLIS                                  JULY 18, 1995


                                           FROM THE CIRCUIT COURT OF
THE CITY OF SALEM
                         G. O. Clemens, Judge
            (John Brooke, Jr., pro se, on brief).

            No brief for appellee.



     John Brooke (father) appeals the decision of the circuit

court denying his request for sole custody of his daughter.       Upon

reviewing the record and father's opening brief, we conclude that

this appeal is without merit.    Accordingly, we summarily affirm

the decision of the trial court.     Rule 5A:27. 1
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
     1
      In father's Statement of the Questions Presented and in his
Opening Brief, father seeks the following relief in addition to
his request for sole custody of his absent daughter:

     (1)   that a felony warrant be issued for mother;

     (2) that this Court order an entry into the
     "N.C.I.C.";

     (3) that the Federal Bureau of Investigation be asked
     to assist father finding mother and the parties' child;

     (4) that father and the parties' child each be awarded
     $100,000,000 in compensatory damages from the
     Commonwealth of Virginia, for physical and economic
     harm caused by mother and the Virginia courts and
     government; and
     As the party seeking a change in custody, father had "'the

burden of proving, by a preponderance of the evidence, a material

change in circumstances justifying a modification of the

decree.'"     Ohlen v. Shively, 16 Va. App. 419, 424, 430 S.E.559,

561 (1993) (citation omitted).    "However, even if there has been

a change in circumstances, 'there can be no change in custody

unless such change will be in the best interests of the

children.'"     Visikides v. Derr, 3 Va. App. 69, 71, 348 S.E.2d 40,

41 (1986) (citation omitted).
          In matters of custody . . . the court's
          paramount concern is always the best
          interests of the child. . . . In matters of a
          child's welfare, trial courts are vested with
          broad discretion in making the decisions
          necessary to guard and to foster a child's
          best interests. A trial court's
          determination of matters within its
          discretion is reversible on appeal only for
          an abuse of that discretion, and a trial
          court's decision will not be set aside unless
          plainly wrong or without evidence to support
          it.


Farley v. Farley, 9 Va. App. 326, 327-28, 387 S.E.2d 794, 795

(1990).

     The record indicates that the circuit court has an

outstanding capias for the arrest of Terry Young Willis (mother),
     (5) that this Court enter an order stating father
     "[h]as not violated any family law court order of any
     state and [h]as not committed any crime in regards to
     any family court order of any state."

We either lack jurisdiction to entertain these issues, see Code
§ 17-116.05, or, where we have jurisdiction, we cannot say that
the trial court erred in denying the relief sought by father.



                                   2
who has custody of the parties' ten-year-old child.   The trial

court, however, denied father's request for an order of sole

custody stating, in part:
          I'm not so sure that I'm not . . . that I or
          another judge, whoever it might be, listening
          to the whole scenario of things would not
          feel like that [mother's] actions maybe do
          not make her a fit mother or a fit parent.
          On the other hand, even if that were the
          situation, I'm not sure that you would be
          given sole custody. This child has not lived
          with you ever at all. This child knows you
          as an absentee father who is trying really
          hard to see her, but the . . . the . . . you
          know, the reports I have are that the time
          that you did have visitations, they may have
          gone well from your stand point, but it was
          not an indication that she would be
          comfortable living with you on a sole basis.
           So what I'm saying to you is that I
          don't . . . I don't think it's in the best
          interest of the child to give you joint . . .
          give you sole custody. I do not think that
          this child would be best served by being in
          your sole custody.

     The order from which father appeals notes that father failed

to present sufficient evidence warranting entry of an order

granting father sole custody.   The record demonstrates that the

trial court made its decision based upon the child's best

interests.   Therefore, as we cannot say the trial court's

decision to deny father's request for sole custody is clearly

wrong or an abuse of discretion, we affirm the trial court's

decision.

                                         Affirmed.




                                 3